DETAILED ACTION
1.        The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.         Applicant's amendment filed on 10/26/21 have been fully considered and entered.

Response to Arguments
3.         Applicant's arguments filed on 10/26/21 have been fully considered but are moot in view of amendment. All previous rejections have been withdrawn.

Election/Restrictions
4.        Claims 1, 5, 9, 11, 19, 21, 23, 56, 60-63, 66-69 are allowable. The restriction requirement to the claims 64-75, 70 directed to a non-elected invention/species as set forth in the previous Office action, have been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Claims 64-65, 70 are directed to a non-elected invention/species, are rejoined because claims 64-65, 70 require all the limitations of an allowable claim as required by 37 CFR 1.141.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
5.        Claims 1, 5, 9, 11, 19, 21, 23, 56, 60-70 are allowed.

Examiner’s Amendment
6.        An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Janet S. Hendrickson on 01/03/22.

           The application has been amended as follows: 
        (i)       Please replace claim 1 with following:
              







    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale













           
            R3 is hydrogen, alkyl, alkaryl, aryl, or heterocyclo.

Reasons for Allowance 
7.        The following is an examiner’s statement of reasons for allowance:         
            The closest prior arts are Mohr (US 2019/0112717) and Harrington (US
2015/0037202).
              Harrington discloses the corrosion inhibitor compounds and
compositions useful in reducing the corrosion by contacting the metal surface and
coating the metal surface, wherein the metal surface is a part of equipment used in the
production, transportation, storage, and/or separation of crude oil or natural gas


gas. Hence, the person of ordinary skill would not have had a reason to select
Mohr reference to develop an anti-corrosion composition for treating a surface that is part of equipment used in the production, transportation, storage, and/or separation of crude oil or natural gas. The closest prior arts do not suggest or disclose the claimed method for of inhibiting corrosion. 
            Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUMAR R BHUSHAN whose telephone number is (313)446-4807.  The examiner can normally be reached on 9.00 AM to 5.50 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RANDY P GULAKOWSKI can be reached on (571)272-1302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/KUMAR R BHUSHAN/Primary Examiner, Art Unit 1766